Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Xie et al (US 20110033712 A1).
Xie discloses a polyurethane elastomer E1 prepared from a polycaprolactone polyester diol with Mw of about 2000 [0046] and a mixture of 1,3-bis(isocyanatomethyl)cyclohexane and 1,4-bis(isocyanatomethyl)cyclohexane [0047] with a Shore A hardness of 78 [Table 1]. The elastomer has a temperature at which storage modulus is 1x106 Pa above 200°C, and a storage modulus at ratio (E’150/E’50) of about 1 [Fig. 1]. 


Claim(s) 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Xie et al Kuwamura et al (JP 2014037505 A).
Kuwamura disclose the reaction of a polyisocyanate component with a 1 polyol that is a high molecular weight polyol to make an isocyanate terminated prepolymer followed by reaction with a 2 polyol that is also a high molecular weight polyol to make a polyurethane elastomer 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuwamura et al (JP 2014037505 A).
Kuwamura disclose the reaction of a polyisocyanate component with a 1 polyol that is a high molecular weight polyol to make an isocyanate terminated prepolymer followed by reaction with a 2 polyol that is also a high molecular weight polyol to make a polyurethane elastomer [0008]. The isocyanate is a 1,4-bis(isocyanatomethyl)cyclohexane (1,4-BIC) [0008] with trans isomer content of 80 to 99 mol% [0023]. The exemplified 1 polyol includes PTMEG, a crystalline polyTHF with molecular weight of 2000 [0154]. The hardness of the polyurethane is below Shore 75 A [0121]. The synthesis example 13 of the prepolymer, for instance, reacts the 0.559 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant’s polyurethanes are prepared from 1) a prepolymer made from PTMEG having the molecular weight of 650 to 3000 with a 1,4-BIC with 68 to 99.5% trans isomer content reacted with 2) another polymer polyol including PTMEG having Mw of 650 to 3000 or a PTXG having Mw of 1800, all of which have the claimed softening temperature and storage modulus ratio of the claims [Tables 1-4 of specification]. Kuwamura polyurethanes are prepared from 1) a prepolymer made from PTMEG having the molecular weight of 2000 with a 1,4-BIC with 80 to 99% trans isomer content reacted with 2) another polymer polyol including PTMEG having Mw of 2000 or a PTXG having Mw of 1800 [Examples]. Furthermore, Applicant’s state that it is surprising that the softening temperature and storage modulus ratio E’150/E’50 ratio of the claims can be achieved in the absence of short chain polyol, and the properties are a result of the aggregation of urethane bonding sites [0153, 0157 of published specification US 20200165377 A1] meanwhile Kuwamura teaches the presence of small amount of short chain polyols in addition to the claimed components [0100, 0104, 0106] that would be expected to increase the urethane binding site concentration and therefore increase the interaction, resulting in even higher softening temperature and a storage modulus ratio E’150/E’50 ratio closer to 1. Therefore, the claimed effects and physical properties, i.e. temperature of E’ showing 1x106 Pa at 200C or more and E’150/E’50 ratio, would inherently be achieved by or expected in a composition with all the claimed ingredients. If it is the In re Spada, MPEP §2112.01, I and II. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.

Claim Rejections - 35 USC § 103
Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 20110033712 A1).
Regarding Claim 3, Xie discloses both the trans and cis isomers of 1,4-bis(isocyanatomethyl)cyclohexane (1,4-BIC) are appropriate for the preparation of the polyurethane [0023-0024]. One having ordinary skill in the art would find it obvious to use either a pure trans 1,4-isomer or any ratio of the two appropriate trans and cis isomers. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 20110033712 A1) in view of Kuwamura et al (JP 2014037505 A).
Xie, discussed above, does not explicitly disclose the polyurethane comprising ratio of trans isomer in the 1,4-BIC, nor that the macropolyol is a crystalline that is solid at 15°C, nor the first and second steps of the method of claim 6. 
Kuwamura, discussed above, discloses similar polyurethanes to Xie, and discloses the claimed trans content of isomer in the 1,4-BIC [0023], a preferred macropolyol that is solid and crystalline at room temperature PTMEG [0154, 0170], and the process of the claims in which a isocyanate prepolymer is prepared from a macropolyol and an isocyanate in a first step and subsequently reacting with another macropolyol in a second step [0008, 0086]. Kuwamura teaches that the production method provides a polyurethane elastomer with low hardness and excellent dimensional stability and transparency [abstract].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed isocyanate, the crystalline macropolyol, and the prepolymer process of the claims for the polyurethane of Xie because Kuwamura teaches that the production method provides a polyurethane elastomer with low hardness and excellent dimensional stability and transparency. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 20110033712 A1) in view of Yamasaki et al (WO 2015046370, hereinafter US 20160238857 A1 is used as a US equivalent). 
Xie, discussed above, does not explicitly disclose the polyurethane comprising ratio of trans isomer in the 1,4-BIC.
Yamasaki discloses polyurethanes made from a polyisocyanate including 1,4-BIC with 70 to 97mol% of the trans isomer [0044] wherein the content of trans isomers provides good strength, mold processability and stain resistance [0045]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed isocyanate stereoisomer content in Xie because Yamasaki detaches that the content of trans isomers provides good strength, mold processability and stain resistance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766